


RESIGNATION AGREEMENT AND GENERAL RELEASE
This RESIGNATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), dated as of
February 21, 2012, is entered into by and between Stryker Corporation, a
Michigan corporation (the “Company” and, together with its subsidiaries, the
“Company Group”), and the undersigned, Stephen P. MacMillan.
RECITALS
Prior to February 8, 2012, the undersigned served as President and Chief
Executive Officer of the Company and as Chairman of the Company's Board of
Directors. The undersigned has resigned as an officer and member of the board of
directors of all members of the Company Group effective February 8, 2012. The
undersigned and the Company have further agreed that the undersigned will resign
as an employee of the Company on February 29, 2012 (the “Separation Date”) and
that such resignation shall be treated as a termination “without cause” for
purposes of the applicable compensatory agreements to which the undersigned and
any member of the Company Group are parties and for purposes of the benefits
plans of the Company Group in which the undersigned participates. By entering
into this Agreement (and not revoking the release of claims contained herein
(the “General Release”)), the undersigned and the Company desire to specify, as
well as settle and conclude, all of the undersigned's rights and obligations in
connection with his employment with the Company Group, and the termination
thereof.
AGREEMENT
NOW, THEREFORE, the undersigned and the Company agree as follows:
1.
General Release of Claims

I, Stephen P. MacMillan, in consideration of and subject to the terms and
conditions set forth below, do hereby release and forever discharge and covenant
not to sue each member of the Company Group, its directors, officers,
executives, employees, agents, members and stockholders and the predecessors,
successors, and assigns of any of the foregoing (in each case, both individually
and in their official capacities) (all of the foregoing, collectively, the
“Company Released Parties”), from any and all actions, causes of action,
covenants, contracts, claims, demands, suits, and liabilities whatsoever, which
I ever had, now have, or which my heirs, executors, administrators, and assigns
now have, or any of them hereafter can, shall, or may have against any Company
Released Party, including, without limitation, arising by reason of or related
to my employment with or termination of my employment from the Company Group.
By signing this Agreement, I am providing a complete waiver of all claims
against the Company Released Parties that may have arisen, whether known or
unknown to me, up until the effective date of this Agreement. This includes, but
is not limited to, claims against any Company Released Party:
(a)
For violation of or failure to comply with any public policy;

(b)
For violation of or failure to comply with any portion of the personnel policies
or handbooks of the Company Group, or any express or implied contract of
employment between any member of the Company Group and me;

(c)
For harassment of, or discrimination or retaliation against me on the basis of
age, race, color, sex, national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, or any union activities, in





--------------------------------------------------------------------------------




violation of any local, state, or federal law or regulation;
(d)
For violation of the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, the Americans with Disabilities
Act, the Rehabilitation Act, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, the Older Workers Benefit
Protection Act, or any other federal or state statute or local ordinance
pertaining to discrimination in employment or the termination of employment;

(e)
For libel, slander, defamation, invasion of privacy, negligent or intentional
infliction of emotional distress, or violation of any common law duty to me; and

(f)
For failure to pay wages, salary, overtime, bonus, earned vacation, severance
pay, or other compensation of any type.

Notwithstanding the foregoing, the Company and I agree that this General Release
does not release or waive my right or claim to any of the following:
(g)
Any payment or benefit set forth in this Agreement;

(h)
Reimbursement of unreimbursed business expenses properly incurred prior to the
Separation Date in accordance with the policy of the Company Group;

(i)
Vested benefits (other than severance pay or termination benefits) under the
general employee benefit plans of the Company Group in which I participate;

(j)
My right to COBRA continuation coverage in accordance with applicable law, as
modified by this Agreement;

(k)
Any claim for unemployment compensation or workers' compensation administered by
a state government to which I am presently or may become entitled;

(l)
Any claim based upon events that occur after the Separation Date;

(m)
Any claim that the Company has breached this Agreement; and

(n)
Indemnification to which I am entitled as a current or former director or
officer of any member of the Company Group, or inclusion as a beneficiary of any
insurance policy related to my service in such capacity.

I further agree, promise, and covenant that, to the maximum extent permitted by
law, neither I, nor any natural person, corporation, partnership, limited
liability company, joint venture, trust or other organization or entity (a
“Person”) acting on my behalf has filed or will file, charge, claim, sue, or
cause or permit to be filed, charged, or claimed, any action for damages or
other relief (including injunctive, declaratory, monetary, or other relief)
against the Company Released Parties involving any matter occurring in the past,
or involving or based upon any claims, demands, causes of action, obligations,
damages, or liabilities, in each case which are released by this General
Release. I represent, as of the date hereof, that I am not aware of any basis
for a claim by me against any Company Released Parties that would be released by
this General Release. This General Release shall not affect my rights under the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this General Release and does not purport to limit any right I may
have to file a charge under the ADEA or other civil rights statute, or to
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency. This General Release does,
however, waive and release any right to recover damages in any proceeding under
the ADEA or other civil rights statute.
I have been given twenty-one (21) days to review this General Release and have
been given the opportunity to consult with legal counsel, and I am signing this
Agreement knowingly, voluntarily, and with full understanding of its terms and
effects, and I voluntarily accept the severance benefits provided for herein for
the purpose of making full and final settlement of all claims referred to above.
If I have




--------------------------------------------------------------------------------




signed this Agreement prior to the expiration of the twenty-one (21) day period,
I have done so voluntarily. I also understand that I have seven (7) days after
executing this Agreement to revoke this General Release, and that this General
Release shall not become effective if I exercise my right to revoke my signature
within seven (7) days of execution. If I elect to revoke this General Release
during the revocation period, this Agreement shall be void and of no effect in
its entirety. However, I understand that the termination of my employment shall
still be effective.
2.
Severance Pay and Termination Benefits. In consideration of entry by the
undersigned into this Agreement, and subject to the undersigned's execution,
delivery and non-revocation of this Agreement, the undersigned shall be entitled
to the following payments and benefits:



(a)
Severance Payment. The Company shall pay and provide the undersigned with a
severance payment of $5,500,000 (i.e., twenty-four (24) months of the
undersigned's current base salary of $1,250,000, plus 200% of the undersigned's
current target annual bonus of 120% of base salary), to be paid in a lump sum on
the first payroll date after which the General Release has become irrevocable
(the “Severance Pay”).



(b)
Equity Award Treatment.

i.
Stock Options. The undersigned currently holds 1,875,805 options to acquire
common stock of the Company (the “Options”), of which 1,199,161 Options will be
vested as of the Separation Date and 676,644 Options will be unvested as of the
Separation Date. The Company agrees to take such steps as are necessary such
that, except as provided in Appendix 1 (as defined below), vested Options held
by the undersigned shall remain exercisable until the earlier of (x) two (2)
years following the Separation Date and (y) the expiration of the applicable
term of the Option. All unvested Options held by the undersigned on the
Separation Date shall immediately terminate and be forfeited on the Separation
Date. In addition, the Company hereby waives the requirements set forth in
Section 4 of the Stock Option Agreement, dated as of February 7, 2006, between
the undersigned and the Company.

ii.
Performance Stock Units. The undersigned currently holds (at target levels of
performance) an award of 60,268 performance stock units granted to the
undersigned on February 9, 2011. The Company agrees to take such steps as are
necessary such that (i) such performance stock units shall remain outstanding
until March 21, 2014 (the “PSU Vesting Date”) as if the undersigned's employment
had continued until the PSU Vesting Date, (ii) as of the PSU Vesting Date, the
undersigned shall become vested in 38.8% of the number of performance stock
units that would have vested had the undersigned's employment continued until
the PSU Vesting Date and (iii) such vested performance stock units shall be
settled in shares of common stock of the Company in accordance with the terms
governing those awards and not later than the date on which performance stock
units held by continuing employees are settled. After giving effect to the
immediately preceding sentence, all unvested performance stock units held by the
undersigned shall immediately terminate and be forfeited on the PSU Vesting
Date.



(c)
Health Benefits. Provided that the undersigned properly elects to receive
continued health coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), and subject to clause (iii) of this Section
2(c):

i.
Until the eighteen (18) month anniversary of the Separation Date, the Company





--------------------------------------------------------------------------------




shall provide, at no expense to the undersigned, for the undersigned's continued
participation in the medical, dental and vision plans of the Company at the
levels as in effect as of the Separation Date.
ii.
In addition, within thirty (30) days following the eighteen (18) month
anniversary of the Separation Date, the Company shall pay the undersigned a lump
sum cash payment equal to six (6) times the monthly COBRA premium associated
with the undersigned's continued participation in the medical, dental and vision
plans of the Company at the same level of coverage as elected by the undersigned
at the time of his enrollment for COBRA coverage. The undersigned acknowledges
that any cash payment made pursuant to this Section 2(c)(ii) will be taxable
income to the undersigned.

iii.
Notwithstanding anything to the contrary in this Section 2(c), the undersigned's
entitlement to any benefits or payments under this Section 2(c) shall cease on
such date that the undersigned becomes eligible to receive health insurance
coverage from another employer group health plan due to his employment with a
future employer.



(d)
Other Company Group Employee Benefits. The Company shall pay the undersigned the
vested benefits under the employee benefit plans of the Company Group in which
he participates; however, for the avoidance of doubt, the benefits set forth in
Section 2(a) of this Agreement are in lieu of, and not in addition to, any
severance or termination benefits payable under any plan or arrangement
sponsored or agreed to by any member of the Company Group.

(e)
Outplacement Services. Until the earlier of (x) the six (6) month anniversary of
the Separation Date and (y) the undersigned beginning to work for a future
employer, the Company shall provide the undersigned with a temporary office at
the offices of Lee Hecht Harrison, 8175 Creekside Drive, Suite 202, Kalamazoo,
Michigan 49024.

3.
Additional Agreements. The Company and the undersigned further understand and
agree as follows:



(a)
Accrued Payments. On the next regular payroll date following the Separation
Date, the Company shall pay the undersigned all of the undersigned's earned
wages and accrued but unused vacation through the Separation Date. To the extent
not paid prior to the Separation Date, the Company shall also pay the
undersigned his annual bonus payment for the 2011 fiscal year in the amount of
$1,166,631 on the date that the continuing members of management are paid annual
bonuses.



(b)
Separation. The undersigned confirms that, as of February 8, 2012, he resigned
from the positions of President and Chief Executive Officer of the Company and
Chairman of the Board of Directors of the Company, and from each other officer
or director position held with any member of the Company Group. The undersigned
acknowledges that, from and after February 8, 2012, the undersigned was no
longer authorized to conduct business on behalf of any member of the Company
Group, including but not limited to entering into contracts on behalf of any
member of the Company Group. The undersigned further agrees that he resigns as
an employee of the Company at the close of business on the Separation Date.







--------------------------------------------------------------------------------




(c)
Company Property. To the extent that the undersigned has not already done so as
of the date of this Agreement, promptly following the Separation Date, the
undersigned shall return to the Company (1) all property of the Company Group,
including without limitation memoranda, photographs, records, reports, manuals,
drawings, blueprints, prototypes, notes, documents, drawings, specifications,
software, media and other materials, including any copies thereof (including
electronically recorded copies) and (2) any keys, equipment (such as
blackberries, cell phones and computers), identification and credit cards
belonging to the Company Group. Notwithstanding the foregoing, the undersigned
may retain his I-Pad and BlackBerry after providing the Company with the
opportunity to erase all data and applications from those devices that include
property of the Company Group.



(d)
Cooperation and Assistance. Following the Separation Date, the undersigned shall
furnish such information and assistance to the Company as may be reasonably
required by the Company in connection with any issues or matters of which the
undersigned had knowledge during his employment with the Company. In addition,
during the twelve (12) month period following the Separation Date, the
undersigned shall make himself reasonably available to assist the Company in
matters relating to the transition of his prior duties to other employees of the
Company (including his successor), as may be reasonably requested by the
Company. The Company shall reimburse the undersigned for the reasonable
documented out-of-pocket expenses incurred by him in providing such cooperation
and assistance; provided that any such expense exceeding $1,000 shall require
the advance consent of the General Counsel of the Company.



(e)
Non-disparagement. The undersigned shall not make any statements, directly or
indirectly, to any third party that are intended to, or could reasonably be
expected to, damage the business or reputation of any Company Released Party.
The Company shall not, and shall use its reasonable best efforts to cause each
of its executive officers and directors to not, make any statements to any third
party (other than to its attorneys, who must agree not to repeat such
statements) that are intended to, or could reasonably be expected to, damage the
undersigned's business or reputation. Nothing in this Section 3(e) shall be
interpreted, however, to preclude either party (or, in the case of the Company,
its affiliates, officers and directors) from making any truthful statements
about the other to the extent (i) made as a witness or in a court filing or
otherwise required by applicable law or regulation, in connection with any
litigation (regardless of whether between the parties), (ii) required in the
course of any regulatory or administrative inquiry, review or investigation, or
(iii) made in response to a disparaging statement made by the other party or, in
the case of the undersigned, an executive officer or director of the Company.



(f)
Survival of Restrictive Covenants. As a condition to the payment and continued
receipt of the severance benefits provided in Section 2(a), the undersigned
agrees that, for twenty-four (24) months following the Separation Date, he shall
be subject to the restrictive covenants set forth on Appendix 1 (the
“Restrictive Covenants”) as if fully set forth in this Agreement.



4.
Compliance with Older Workers Benefit Protection Act. In compliance with the
Older Workers Benefit Protection Act (P.L. 101-433), the Company and the
undersigned do hereby acknowledge and agree as follows:



(a)
That the General Release specifically applies to any rights or claims the
undersigned may





--------------------------------------------------------------------------------




have against the Company or any party released herein under the ADEA;


(b)
That the General Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date that this Agreement is
executed by the parties;



(c)
That the General Release shall be revocable by the undersigned for a seven (7)
day period following execution of this Agreement, and accordingly, this
Agreement shall not become effective or enforceable until the expiration of this
seven (7) day revocation period; and



(d)
That the undersigned has been advised to consult with an attorney prior to
signing this Agreement and has been given a period of twenty-one (21) days
within which to consider whether to sign this Agreement and that, if the
undersigned executes this Agreement prior to such twenty-first (21st) day, the
undersigned acknowledges that he has waived his right to consider during the
remainder of such period.



(e)
The undersigned acknowledges that in deciding whether or not to execute this
Agreement, he has not relied on any representations or statements not set forth
in this Agreement.



5.
In consideration of and subject to the terms and conditions set forth herein,
the Company, on behalf of itself and the Company Group, hereby releases and
forever discharges and covenants not to sue the undersigned or his affiliates,
heirs, executors, administrators or assigns (both individually and in their
official capacities) (all of the foregoing, collectively, the “Executive
Released Parties”), from any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the Company
Group ever had, now has or which the Company Group's successors and assigns now
have, or any of them hereafter can, shall or may have arising by reason of or
related to the undersigned's employment with or termination of employment from
the Company Group. The Company, on behalf of the Company Group, further agrees,
promises and covenants that, to the maximum extent permitted by law, neither it,
nor any Person acting on its behalf has filed or will file, charge, claim, sue,
or cause or permit to be filed, charged or claimed, any action for damages or
other relief (including injunctive, declaratory, monetary or other relief)
against the Executive Released Parties involving any matter occurring in the
past, or involving or based upon any claims, demands, causes of action,
obligations, damages or liabilities, in each case which are released by this
release by the Company and not excepted herein. The Company represents, as of
the date hereof, that it is not aware of any basis for a claim by it against the
undersigned that is described in this Section 5. Notwithstanding the foregoing,
this release by the Company does not release or waive the Company Group's right
or claim to (x) any benefit set forth in this General Release, (y) any claim
that the undersigned has breached this Agreement, or (z) any claim that the
undersigned has committed a crime or engaged in acts or omissions to act
constituting gross negligence or fraud or other willful misconduct.



6.
Section 409A. The intent of the parties is that payments and benefits under this
Agreement either comply with Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), or be exempt from the application of Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the undersigned and the
Company of the applicable provision without violating the provisions of Section
409A.







--------------------------------------------------------------------------------




7.
Attorneys Fees. The Company agrees to reimburse the undersigned for up to
$12,500 of attorneys fees incurred by him for the negotiation and documentation
of this Agreement.



8.
Miscellaneous. All payments to be made or benefits to be provided to the
undersigned in accordance with this Agreement shall be made net of all
applicable income and employment taxes required to be withheld from such
payments. No party to the Agreement may assign this Agreement without the
express written consent of the other parties, such consent not to be
unreasonably withheld. The rights and obligations of the parties under this
Agreement may be amended, modified, waived or discharged only with the written
consent of the parties hereto. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective heirs, legal
representatives, successors and permitted assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Michigan
without regard to its conflicts of law principles. If any provision in this
Agreement is held invalid or unenforceable for any reason, the remaining
provisions shall be construed as if the invalid or unenforceable provision had
not been included. This Agreement constitutes the entire agreement and
understanding between the Company and the undersigned with respect to the
subject matter hereof and supersedes all prior agreements and understandings
(whether written or oral) between the undersigned and the Company relating to
such subject matter. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or overnight courier service to the parties at the addresses contained in the
records of the Company (which each party shall update as necessary from time to
time). This Agreement may be executed in counterparts (including via facsimile
or .pdf file).

[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the undersigned and the
Company as of the first date written above.
/s/ Stephen P. MacMillan    
Stephen P. MacMillan


STRYKER CORPORATION
By: /s/ Curt R. Hartman    
Name: Curt R. Hartman
Title: Interim Chief Executive Officer




--------------------------------------------------------------------------------






Appendix 1
Restrictive Covenants
1.
Covenant Not to Compete; Nonsolicitation.

(a)Except with the prior written consent of the Company authorized by a
resolution adopted by the Board of Directors of the Company, for a period of two
(2) years after the Separation Date, Stephen P. MacMillan (the “Executive”) will
not, directly or indirectly, (i) own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or otherwise be connected in any manner with, including, without limitation,
holding any position as a shareholder, director, officer, consultant,
independent contractor, employee or partner of, spokesman for, or investor in,
any business which is competitive with (x) the businesses of the Company or any
of its subsidiaries or affiliates (the “Company Group”) as of the Separation
Date or (y) any prospective business activity of any member of the Company Group
to which any member of the Company Group has devoted more than de minimis
resources in considering prior to the Separation Date (each, a “Competitor”), or
(ii) act as a Competitor in an individual capacity; provided, that (A) in no
event shall ownership by the Executive of one percent (1%) or less of the
outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be considered a violation of this Section 1(a), so long as the Executive
does not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a shareholder thereof and (B) this provision shall
not bar the Executive from providing services to a Competitor, the business of
which is diversified and includes at least one business unit which, standing
alone, would not be a Competitor (a “Noncompeting Business Unit”), and the
Executive's services relate solely to one or more Noncompeting Business Units.
If the Executive commences to provide services to a Competitor, the Executive
will provide the Company written assurances satisfactory to the Company that
indicate that the Executive will not, directly or indirectly, provide services
other than to one or more Noncompeting Business Units for a period of two (2)
years following the Separation Date. The Executive acknowledges that the Company
may also require, and will use his reasonable best efforts to assist the Company
to obtain, such written assurances from the Competitor.


(b)Except with the prior written consent of the Company authorized by a
resolution adopted by the Board of Directors of the Company, for a period of two
(2) years after the Separation Date, the Executive shall not, directly or
indirectly:
i.take any action to solicit or divert any material business or customers away
from any member of the Company Group;
ii.induce customers, potential customers, suppliers, agents or other Persons
under contract or otherwise associated or doing business with any member of the
Company Group to terminate, reduce or alter any such association or business; or
iii.induce any person who is, or within twelve (12) months prior to the date of
such contact, inducement or solicitation was, employed by any member of the
Company Group to (A) terminate his or her employment, (B) accept employment with
another Person, or (C) interfere with the customers or suppliers of any member
of the Company Group or otherwise interfere with any member of the Company Group
in any manner.


(c)The restrictions set forth in this Section 1 are considered by the Executive
and the




--------------------------------------------------------------------------------




Company to be reasonable. However, if any such restriction is found to be
unenforceable by a court of competent jurisdiction because it extends for too
long a period of time or over too great a range of activities or is too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable, and the parties expressly request and authorize such court to amend
the terms of this Section 1 in whatever manner necessary to render it valid and
enforceable to the maximum extent permitted by law.


2.Preservation of Confidential Information. The Executive recognizes and
acknowledges that, in his capacity as Chief Executive Officer of the Company and
Chairman of its Board of Directors, he was in possession of information related
to the confidential affairs of the Company Group, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company Group and other forms of information considered by
the Company Group to be confidential and in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) considered by the Company to be special, valuable and unique
assets of the Company Group (the “Confidential Information”). The Executive will
not, at any time, disclose any such Confidential Information to any Person for
any reason or purpose whatsoever without the prior written consent of the
Company, unless such information shall have previously become public knowledge
(other than by reason of the Executive's breach of this Section 2) or unless
required by law to disclose such Confidential Information, in which case the
Executive shall provide the Company with written notice of such requirement as
far in advance of such anticipated disclosure as possible so as to enable the
Company to seek an appropriate protective order or confidential treatment. This
confidentiality covenant has no geographical or territorial restriction.


3.Remedies. In the event of a breach or threatened breach by the Executive of
the provisions of Section 1 or 2 of this Appendix, the Company shall be entitled
to an injunction restraining the Executive from violating either of said
provisions, or any other remedy, including the recovery of damages from the
Executive. In the event that the undersigned engages in a material breach of the
Restrictive Covenants, upon a final non-appealable judicial determination that
the undersigned has engaged in such a breach, within five (5) business days
after such determination, the undersigned shall repay to the Company the
following amounts: (i) the Severance Pay, (ii) the portion of the gain realized
from the exercise of any Option that is allocable to any increase in the value
of the Company's common stock occurring more than thirty (30) days after the
Separation Date, and (iii) the proceeds realized upon vesting of performance
stock units upon the PSU Vesting Date. If such determination occurs prior to the
PSU Vesting Date, the undersigned's rights in respect of the performance stock
units shall be forfeited. Any Option that has not been exercised as of the date
of such determination shall be forfeited.


4.Prior Compliance. The Executive represents and warrants to the Company that,
if the terms of this Appendix had been in effect prior to the Separation Date,
he would not have been in material breach of the terms of this Appendix.


5.Capitalized Terms. Capitalized terms used but not defined herein shall have
the same meaning as in the Resignation Agreement to which this Appendix is
attached.




